Citation Nr: 0020840	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  97-19 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, to include post-traumatic stress 
disorder, on an accrued basis.  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
November 1971.  The veteran died in April 1996.  The 
appellant is his surviving spouse.  

This matter was originally before the Board of Veterans' 
Appeals (Board) on appeal of rating decisions from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.  As a result of the veteran's change of 
residence, the claims folder was transferred to the Seattle, 
Washington RO.

In a January 1998 decision, the Board determined that new and 
material evidence had not been presented to reopen a claim 
for service connection for a psychiatric disorder, to include 
post-traumatic stress disorder (PTSD), on an accrued basis.  
The Board also denied entitlement to service connection for 
skin cancer of the back and hand, claimed as related to Agent 
Orange, for the purpose of payment of accrued benefits.  In 
an August 1999 Order, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
vacated that portion of the Board's January 1998 decision 
which determined that new and material evidence had not been 
presented to reopen a claim of entitlement to service 
connection for a psychiatric disorder, to include PTSD, on an 
accrued basis, and remanded the matter to the Board.  The 
remaining issue was dismissed.  Thus, the issue of whether 
new and material evidence has been presented to reopen a 
claim of entitlement to service connection for a psychiatric 
disorder, to include PTSD, on an accrued basis is once again 
before the Board for appellate consideration.  




FINDINGS OF FACT

1.  The veteran died in April 1996.  The death certificate 
lists the immediate cause of death as smoke inhalation.

2.  At the time of the veteran's death, he had no adjudicated 
service-connected disabilities.

3.  At the time of the veteran's death, an application to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder (on a materiality basis) was pending.  

4.  A May 1987 rating decision denied entitlement to service 
connection for PTSD; the veteran did not appeal that 
determination and the decision became final.  

5.  In a September 1989 letter, the RO informed the veteran 
that new and material evidence had not been presented to 
reopen a claim of entitlement to service connection for 
paranoid schizophrenia; the veteran did not appeal that 
determination and the decision became final.  

6.  Additional evidence submitted since the last final RO 
decisions is new, bears directly and substantially upon the 
specific matter under consideration, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim of entitlement to service connection for 
a psychiatric disorder.  

7.  The veteran's psychological system was clinically 
evaluated as normal upon enlistment examination.

8.  A diagnosis of schizophrenia reaction was noted during 
service.

9.  Post-service treatment records reflect continued 
treatment for schizophrenia.

10.  The veteran was engaged in combat with the enemy.

11.  A March 1996 VA examination report reflects a diagnosis 
of chronic PTSD related to incidents of service and meeting 
the Diagnostic and Statistical Manual of Mental Disorders 
(DSM IV) criteria.  



CONCLUSIONS OF LAW

1.  Evidence presented since the RO's last final decisions in 
regard to the claim of entitlement to service connection for 
a psychiatric disorder, to include PTSD, is new and material; 
the claim is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 
1991); 38 C.F.R. § 3.156(a) (1999).

2.  Schizophrenia was incurred in service, and the 
appellant's claim for purposes of accrued benefits is 
granted.  38 U.S.C.A. §§ 1110, 1132, 5107, 5121 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.102, 3.303, 3.304(b), 3.1000 
(1999).

3.  PTSD was incurred in service, and the appellant's claim 
for purposes of accrued benefits is granted.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107(a), 5121 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.102, 3.303, 3.304(b), 3.1000 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reflect that upon enlistment 
examination dated in January 1968, the veteran's systems were 
clinically evaluated as normal, with the exception of 
identifying scars and body marks on the left side.  Clinical 
records dated in February 1971, reflect relevant impressions 
of psychosis or undifferentiated schizophrenia.  A Medical 
Board report dated in February 1971 reflects the veteran 
apparently had quite outstanding service in Vietnam from 
September 1968 to September 1969.  Various military 
occupational specialties of gun artilleryman, forward 
observer artillery, and reconnaissance sergeant were noted.  
It was also noted he was actively involved in combat 
situations during his Vietnam service.  Numerous citations 
and medals were noted including the Purple Heart and 
Presidential Citation Award.  It was noted the veteran began 
having marked difficulties and problems with emotional 
functioning upon his return to the continental United States.  
It was also noted the veteran did admit to drug use, 
primarily marijuana and LSD.  

A relevant diagnosis of schizophrenic reaction, 
undifferentiated type, acute, in partial remission manifested 
by bizarre and inappropriate affect, looseness of 
associations, concreteness, tangentiality, circumstantiality, 
flight of ideas, hallucinatory experiences in the form of 
auditory hallucinations, impairment of insight and judgment, 
deterioration of functioning, and stress, previously 
aggravated to a moderate degree by combat service and active 
combat in the Republic of Vietnam was noted.  It was noted as 
incurring in the line of duty and service aggravated.  Upon 
Medical Board examination dated in March 1971, schizophrenia 
was noted.  A March 1971 Medical Board Proceedings Report 
reflects a finding that the veteran was medically unfit for 
further military service.  It also reflects a finding that 
the schizophrenic reaction existed prior to service and was 
aggravated by active duty.  

Service personnel records reflect a typewritten statement 
signed by the veteran requesting discharge in lieu of court-
martial.  The records further reflect the veteran received 
the National Defense Service Medal and the Vietnam Service 
Medal, and was authorized to wear the Republic of Vietnam 
National Campaign Medal with device, and two overseas service 
bars.  The records show service as a cannoneer and 
participation in the Vietnam Counter Offensive Phase V, the 
Vietnam Counter Offensive Phase VI, and the TET Counter 
Offensive in 1969.

In January 1972, the RO received a statement from the 
National Personnel Records Center (NPRC) reflecting the 
veteran was awarded the Army Commendation Medal and the Air 
Medal.  The records do not show that he is authorized to 
receive the Bronze Star Medal, Purple Heart, or Presidential 
Unit Citation.  

In a February 1972 rating decision, the RO denied entitlement 
to service connection for a nervous condition, a shell 
fragment wound to the low back, and a right leg fracture.  
The rating decision reflects notations of information 
contained in the February 1971 Medical Board Report.  The 
decision found the veteran's schizophrenic reaction was the 
result of his own willful misconduct (i.e. drug use).  The 
veteran was notified of the decision and of his procedural 
and appellate rights in February 1972.  In August 1972, the 
veteran filed a claim of entitlement to service connection 
for schizophrenia.  In October 1972, the RO sent a letter to 
the veteran notifying him that his claim could not be 
reconsidered without new and material evidence.  The veteran 
did not file a notice of disagreement as to that 
determination.  

In a July 1986 letter, the RO informed the veteran of the 
type of evidence necessary to establish a claim of 
entitlement to service connection for PTSD.  Copies of the 
veteran's service personnel records were submitted to the RO.  

Upon VA examination dated in April 1987, a diagnosis of a 
probable borderline personality disorder was noted.  A 
psychiatric consultation revealed an Axis I diagnosis of 
PTSD, chronic, moderate; a history of alcohol abuse; a 
history of substance abuse; and a history of a schizophrenia 
disorder.  It was noted that the veteran reported 
considerable drug use during his Vietnam service.  The 
veteran reported that during his service he saw numerous 
people killed, including a Vietnamese woman.  

In a May 1987 rating decision, the RO determined that new and 
material evidence had not been presented to reopen a claim of 
entitlement to service connection for schizophrenic reaction, 
scars of the low back, and residuals of a right fibula 
fracture.  The RO also denied entitlement to service 
connection for PTSD, residuals of a stroke, cerebral palsy, 
right leg phosphorus burns, and removal of a cyst in the 
spine.  The RO noted that combat experience was not 
documented by service personnel records.  The veteran was 
notified of this decision in a June 1987 letter from the RO.  
The veteran did not initiate an appeal of that decision.  

VA outpatient treatment records dated from June 1988 to 
October 1988 were received by the RO in October and November 
1988.  The records reflect treatment for a closed head injury 
sustained in a motorcycle accident in June 1988.  Various 
diagnoses of seizure disorder, alcohol dependence, mixed 
personality disorder, minimal brain damage, post-traumatic 
syndrome, and organic affective disorder were noted. 

In October 1988, the veteran filed a claim for compensation 
and pension for a closed head injury, a "polynoyal" cyst, 
and mental problems.  In a November 1988 letter, the RO 
requested additional information, including medical reports, 
from the veteran.  In a February 1989 letter to the veteran, 
the RO informed the veteran that it had not received any of 
the requested evidence and his claim was therefore 
disallowed.   A notice of procedural and appellate rights was 
included with the letter.  The veteran did not initiate an 
appeal of that determination.  

In September 1989, the veteran filed a claim of entitlement 
to service connection for paranoid schizophrenia.  In a 
December 1989 letter to the veteran, the RO denied the claim 
on the grounds that it was a duplicate claim which would not 
be reconsidered without new and material evidence.  A notice 
of procedural and appellate rights was included with the 
letter.  The veteran did not initiate an appeal of that 
determination.  

In November 1991, the veteran filed a claim of entitlement to 
service connection for mental stress and PTSD.  Accompanying 
the claim was a duplicate copy of the veteran's Department of 
Defense Form 214 and a statement that additional evidence 
would be submitted.  In a December 1991 letter, the RO 
informed the veteran new and material evidence would be 
necessary to reopen his claim.  In a March 1992 letter to the 
veteran, the RO informed him that the requested new and 
material evidence had not been submitted and his claim was 
disallowed.  The letter informed the veteran that he needed 
to show that a nervous disorder was incurred in or aggravated 
by service and that he currently suffered from PTSD.  In 
March 1992, the veteran submitted a notice of disagreement as 
to the March 1992 letter from the RO, asserting that there 
was sufficient evidence on file to grant entitlement to 
service connection.  

In a March 1992 letter, the RO informed the veteran that he 
was informed in a December 1991 letter that service 
connection was previously denied for a schizophrenic reaction 
and PTSD.  The letter also stated that the appeal period to 
file a notice of disagreement expired one year following the 
RO's notification in 1987.  The RO concluded that since the 
veteran had submitted no evidence, he had not successfully 
reopened his claim and therefore had no standing to submit a 
notice of disagreement.  

In a June 1992 letter to the veteran, the RO clarified that 
to reopen his claim of entitlement to service connection for 
PTSD, the veteran would need to submit detailed information 
on his exposure to stressors in Vietnam, including specific 
dates, places, and types of stressors, the full names of 
companions killed or wounded, the complete designation of the 
units he was attached to and copies of combat decorations or 
awards.  The veteran was notified that if the information was 
not presented, his claim would be denied and the only issue 
that could be pursued was his disagreement that new and 
material was necessary to reopen a claim.  The veteran was 
also asked to clarify his intention.  No response was 
received by the RO and the veteran's claim was not 
adjudicated.  

A VA medical report dated in October 1989 and duplicate 
copies of some of the veteran's service medical records were 
received by the RO in July 1995.  The report reflects a 
notation that the veteran seemed to have paranoid 
schizophrenia, residual type, and probably had some post-
traumatic encephalopathy with associated post-traumatic 
cephalalgia.  

In July 1995, the veteran sought to reopen his claim of 
entitlement to service connection for a psychiatric disorder.  
He also sought service connection for cancer on his back and 
right hand.  Duplicate copies of the February 1971 Medical 
Board proceedings, the veteran's 1991 claim for mental 
stress, a statement by the veteran submitted in connection 
with the 1991 claim, and a duplicate page from the April 1997 
VA examination reflecting a diagnosis of PTSD were submitted 
by the veteran in support of his claim.  The veteran also 
submitted two pages from an Agent Orange Registry Codesheet 
dated in October 1989 listing a diagnosis of a history of 
paranoid schizophrenia and a VA Agent Orange examination 
dated in October 1989 indicating that the veteran apparently 
had residual type paranoid schizophrenia.  

VA outpatient treatment records dated from 1989 to 1995 were 
received in October 1995.  The records reflect treatment for 
basal cell carcinoma in the left shoulder, participation in 
an alcohol treatment program.  Various assessments of chronic 
brain disease secondary to trauma, alcohol dependence in 
remission, moderate dementia due to head injury and alcohol 
use, closed head trauma with evidence of subarachnoid 
hemorrhage, and retrograde amnesia secondary to head trauma 
were noted.

Upon VA mental examination dated in March 1996, the veteran 
complained of difficulty with concentration, difficulty with 
authority figures, and being distrustful of people in 
general.  He also complained of feeling anxious, tense, 
isolated, and hypervigilant.  He related memories of carrying 
out the body of his sergeant during Vietnam.  On mental 
examination, the veteran's mood was depressed and anxious.  
He denied current suicidal or homicidal ideations, but 
admitted to having them frequently.  The veteran admitted to 
auditory hallucinations of screaming and people asking for 
help.  A relevant diagnosis of chronic PTSD and alcohol 
dependence was noted.  The examiner opined the veteran met 
the full DSM IV criteria for PTSD and his alcohol abuse 
seemed to be an attempt to medicate himself so that he could 
sleep.  The examiner further opined the veteran was 10 
percent disabled.

Upon VA general examination dated in March 1996, the veteran 
reported he was chronically depressed, but not receiving any 
medication.  Diagnoses of status post excision basal cell 
carcinoma, right palm and left shoulder; chronic alcohol 
abuse; and status post fusion of three lumbar vertebra 
secondary to a mine injury were noted.  

In an August 1996 rating decision, the RO denied entitlement 
to service connection for PTSD, basal cell carcinoma of the 
back and hand, and basal cell carcinoma as a result of 
herbicide exposure.  

A lengthy handwritten and unsigned statement regarding 
service experiences was received by the RO in April 1997, 
along with copies of the veteran's Department of Defense Form 
214, the February 1971 Medical Board Report, and a Medical 
Board action report.

In July 1997, the RO received the veteran's death 
certificate.  The veteran died in April 1996.  The cause of 
death was noted as smoke inhalation.  

At her August 1997 hearing before a member of the Board, the 
appellant testified that she had known the veteran for four 
to five years prior to his death.  Upon their marriage, he 
told he that he had a pending claim before VA.  She stated 
that the veteran had some mental problems and they could not 
watch television because if anything war related came on he 
went almost psychotic.  (Transcript, pages 2-3).  The 
appellant testified that the veteran died of smoke 
inhalation, but she knew he had set the fire.  (Transcript, 
page 4).  

Pertinent Law and Regulations

Upon the death of a veteran, periodic monetary compensation 
under law administered by the Secretary to which an 
individual was entitled at death under existing ratings or 
decisions, or those based on evidence in the file at the date 
of death, and due and unpaid for a period of not more than 
two years prior to death, may be paid to the extent necessary 
to reimburse the person who bore the expense of last sickness 
and burial.  38 U.S.C.A. § 5121 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.1000 (1999).

In Jones v. West, the United States Court of Appeals for the 
Federal Circuit construed 38 U.S.C.A. § 5121 together with 
38 U.S.C.A. § 5101(a) (West 1991) and concluded that in order 
for a surviving spouse to be entitled to accrued benefits, 
the veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating decision.  The veteran died in April 1996, 
prior to the August 1996 rating decision issued in response 
to his July 1995 claim for VA compensation benefits.  
Accordingly, the claim was pending at the time of his death.  

The Board notes that the appellant's application for accrued 
benefits was timely filed within one year after the veteran's 
death.  38 U.S.C.A. § 5121(c).  The Board further notes that 
the Court has held that a survivor's accrued benefits claim 
asserting that a veteran's disorder is service-connected is 
derivative in nature and necessarily incorporates any prior 
adjudications of the service-connected issue in claims 
brought by the veteran.  See Zevalkink v. Brown, 6 Vet. App. 
483, 492 (1994).  Thus, for purposes of accrued benefits, the 
question herein is whether new and material evidence has been 
presented to reopen the veteran's claim.  

As the veteran did not perfect a timely appeal to the May 
1987 rating decision which denied entitlement to service 
connection for PTSD or the September 1989 determination that 
new and material evidence had not been presented to reopen a 
claim of entitlement to service connection for schizophrenia, 
those decisions became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103 (1999). 

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal submitted either within 60 days of 
the issuance of a statement of the case or within the 
remainder of the one-year period of mailing of the notice of 
the adverse determination; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.  In determining whether to 
reopen previously and finally denied claims, a three-step 
analysis was recently announced by the Court in Elkins v. 
West, 12 Vet. App. 209 (1999).  Under the Elkins test, the 
Board must first determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally decided claim reopened under 38 U.S.C.A. 
§ 5108.  Second, if new and material evidence has been 
presented, immediately upon reopening the claim, the Board 
must determine whether, based upon all the evidence of record 
in support of the claim, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, if the 
claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim but only after ensuring the 
VA's duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  Winters v. West, 12 Vet. App. 203 (1999).

New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273, 284 (1996) (citing Caluza v. 
Brown, 
7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 
1996)(table)).  Rather, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Evans, at 
284.  The Court also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence submitted "since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits."  Evans v. 
Brown at 284.

The Board recognizes that the Court, in Graves v. Brown, 9 
Vet. App. 172 (1996), extended the 38 U.S.C.A. § 5103(a) 
(West 1991) duty to advise the claimant of evidence needed to 
complete his application, as discussed in Robinette v. Brown, 
8 Vet. App. 69 (1995), to applications to reopen a claim 
through the presentation of new and material evidence.  In 
this instance, VA has fulfilled such duty in the course of 
requests for information from the veteran and other sources, 
and has advised the veteran of the status of his claim in the 
statement of the case and supplemental statement of the case.  
As modified by Epps v. Brown, 9 Vet. App. 341, 344 (1996), 
that duty arises where the veteran has reported the existence 
of evidence which could serve to re-open a claim.  As no such 
evidence has been identified in the instant case, VA has 
satisfied its duty to inform the veteran under 38 U.S.C.A. 
§ 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 244 (1996).  

Analysis

The evidence received since the last final RO decisions 
consists of numerous VA outpatient treatment records and 
medical reports as well as VA mental and general examinations 
dated in March 1996.  The record also reflects that duplicate 
copies of the veteran's service personnel records and Medical 
Board Reports have been submitted.  The Board is of the 
opinion that although some of the evidence submitted is 
duplicative of that previously considered by the RO, the 
evidence is not wholly cumulative or redundant of the 
evidence previously submitted and is sufficiently significant 
to the issue in this case that it must be considered in order 
to fairly decide the merits of the claim.  The additional 
evidence is therefore new and material and the claim of 
entitlement to service connection for a psychiatric disorder, 
to include PTSD, is reopened.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  A claim reopened after new and 
material evidence has been received must be considered on a 
de novo basis.  See Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d)(1999).  

In order to establish entitlement to service connection for 
PTSD, three requisite elements of eligibility must be met.  
The three elements are as follows:  (1) A current medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in-
service stressor); (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
See 38 C.F.R. § 3.304(f) (1999); Cohen v. Brown, 10 Vet. App. 
328 (1997).

The veteran will be considered to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that the injury 
or disease existed prior thereto.  38 U.S.C.A. § 1132; 
38 C.F.R. § 3.304(b).  

In any case where a veteran was engaged in combat with the 
enemy during a period of war, the VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by said 
service such satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b).

When all evidence is assembled, the Secretary is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102.

The evidence of record reflects that upon enlistment 
examination dated in January 1968, the veteran's 
psychological system was clinically evaluated as normal.  The 
record is silent for clear and unmistakable evidence 
rebutting the presumption of soundness.  A Medical Board 
report dated in February 1971 reflects a diagnosis of 
schizophrenic reaction, undifferentiated type.  Subsequent 
medical records reflect continued treatment for and notations 
of schizophrenia.  The Board notes that entitlement to 
service connection for schizophrenia was originally denied as 
being drug-induced.  However, the record is silent for 
competent medical evidence suggesting that the veteran's 
schizophrenia was related to drug use.  Thus, as the record 
reflects soundness upon entry into service, a diagnosis of 
schizophrenia during service, and continued treatment for 
schizophrenia following service, the Board concludes that 
entitlement to service connection for schizophrenia is 
warranted.  

The evidence of record further reflects that at the time of 
his death, the veteran was diagnosed with PTSD.  The March 
1996 VA examiner noted a relevant diagnosis of chronic PTSD.  
The veteran's recollection of stressful events occurring 
during his Vietnam service were noted in the March 1996 VA 
examination report and the examiner opined that the veteran 
met the full criteria for PTSD under the DSM IV.  

Although the NPRC has indicated that the records do not show 
the veteran is authorized to receive the Bronze Star Medal, 
Purple Heart, or Presidential Unit Citation, the veteran's 
service records show service as a cannoneer and participation 
in the TET Counter Offensive as well as other offensives.  
Additionally, the Medical Board report dated in February 1971 
reflects various military occupational specialties of gun 
artilleryman, forward observer artillery, and reconnaissance 
sergeant.  Active involvement in combat situations during 
Vietnam service was also noted.  In light of the 
aforementioned conflicting evidence, the Board finds that 
there is an approximate balance of positive and negative 
evidence regarding the veteran's status as a combat veteran.  
With all reasonable doubt resolved in the veteran's favor, 
the Board must conclude that he was engaged in combat with 
the enemy.  See 38 C.F.R. § 3.102; VAOGCPREC No. 12-99.  
Furthermore, as the March 1996 VA examiner opined that the 
veteran met the full criteria for PTSD under the DSM IV, the 
Board concludes that entitlement to service connection for 
PTSD is warranted.  




ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for a psychiatric 
disorder, to include PTSD, the claim is reopened.  

Entitlement to service connection for schizophrenia, on an 
accrued basis, is granted.  

Entitlement to service connection for PTSD, on an accrued 
basis, is granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

